DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US 2004/0094275) in view of Field et al. (US 2003.0202310).

Regarding claim 1,
Goodman discloses (Fig. 4):
An access control system (Fig. 4, all elements) operably coupled  (Fig. 7, 214) to a movable partition (240) having a motor and brake system (220, ¶0047) that is operable to extend and retract the movable partition (Fig. 8, 240, partition open, ¶0043) responsive to one or more control signals received from motor control circuitry (Fig. 4, 220, ¶0034-¶0035), the access control system comprising: a remote interface (204, ¶0036), comprising: at least one remote input (206) configured to be activated by an access device (221, security access, ¶0035); and at least one output (218), wherein the remote interface (204) is configured to activate the at least one output (218) responsive to the activated at least one remote input (206, ¶0035-¶0036);

wherein the door controller (214) is configured to provide one or more control signals to the motor control circuitry (220) responsive to the communicated at least one lock condition (from 210 and 204, , ¶0034-¶0036).

They do not disclose:
monitor for fault conditions present at an electrical connection between the monitored input and the at least one output of the remote interface,
determine at least one lock condition responsive to a voltage value received via the electrical connection; and communicate the at least one lock condition to a door controller;

However, Field teaches (Fig. 2):
monitor for fault conditions (¶0034-¶0036, ¶0038) present at an electrical connection between the monitored input (Fig. 2, 31, output to 37, ¶0023-¶0024) and the at least one output (92) of the remote interface (¶0034-¶0036, ¶0038),
determine at least one lock condition (¶0040) responsive to a voltage value (¶0024, ¶0027)  received via the electrical connection (electrical connection to and from input and output devices, ¶0038); and communicate the at least one lock condition (via Fig. 5, 86) to a door controller (88, ¶0038);

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman 

Regarding claim 2,
Goodman discloses (Fig. 4):
wherein the at least one remote input (Fig. 4, 206) of the remote interface (204)

They do not disclose:
comprises a first electrical input configured to receive a dry contact and a second electrical input configured to receive a voltage potential.

However, Field teaches (Fig. 2):
comprises a first electrical input (44) configured to receive a dry contact (¶0027) and a second electrical input (42) configured to receive a voltage potential (¶0026-¶0027).

Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the voltage and fault detection system that can detect voltages and faults on two inputs in order to notify a controller of issues as taught by Field et al. (¶0023-¶0024) in order to have a remote system that can detect voltages and condition on various inputs into the system as taught by Field.

Goodman discloses the above elements from claim 2.
They do not disclose:
wherein the remote interface further comprises a selector switch that is configured to selectably enable one of the first electrical input and the second electrical input.

However, Field teaches (fig. 3):
wherein the remote interface further comprises a selector switch (dry contactor is moved, ¶0008) that is configured to selectably enable one of the first electrical input (44) and the second electrical input (42).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the voltage and fault detection system that can detect voltages and faults on two inputs in order to notify a controller of issues as taught by Field et al. (¶0023-¶0024) in order to have a remote system that can detect voltages and condition on various inputs into the system as taught by Field.

Regarding claim 4,
Goodman discloses the above elements from claim 2.
They do not disclose:
wherein the second electrical input is configured to be monitored for electrical faults by a device providing a current to the second electrical input.

wherein the second electrical input (Fig. 3, 42) is configured to be monitored for electrical faults by a device (36') providing a current to the second electrical input (via 12Vdc, ¶0026-¶0027).

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the voltage and fault detection system that can detect voltages and faults on two inputs in order to notify a controller of issues as taught by Field et al. (¶0023-¶0024) in order to have a remote system that can detect voltages and condition on various inputs into the system as taught by Field.

Regarding claim 5,
Goodman discloses the above elements from claim 4.
They do not disclose:
the lock control interface is further configured to compare the voltage value received at the at least one monitored input to a look-up table.

However, Field teaches (fig. 2):
the lock control interface (Fig. 4, 210) is further configured to compare the voltage value received at the at least one monitored input (Fig. 5, 90) to a look-up table (¶0038, a lookup table would be a processing and storage parameter).



Regarding claim 6,
Goodman discloses (Fig. 4):
lock control interface (Fig. 4, 210)

They do not disclose:
is further configured to: receive a second voltage value at the at least one monitored input; and determine if the second voltage value is associated with a fault condition.

However, Field teaches (Fig. 2):
is further configured to: receive a second voltage value at the at least one monitored input (¶0027-¶0028, Fig. 3, 42, has both a 12VDc, and the alarm+ voltage values); and determine if the second voltage value is associated with a fault condition (¶0027-¶0029).

Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman 

Regarding claim 7,
Goodman discloses the above elements from claim 6.
They do not disclose:
wherein the lock control interface is configured to determine that the second voltage value is associated with a fault condition responsive to comparing the second voltage value to one or more fault condition voltage values.

However, Field teaches (fig. 3):
wherein the lock control interface is configured to determine that the second voltage value (¶0027-¶0028, Fig. 3, 42, has both a 12VDc, and the alarm+ voltage values) is associated with a fault condition responsive to comparing the second voltage value to one or more fault condition voltage values (¶0027-¶0029, reports to external devices).

Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the voltage and fault detection system that can detect voltages and faults on two inputs in order to notify a controller of issues as taught by Field et al. (¶0023-¶0024) in order to have a 

Regarding claim 8,
Goodman discloses the above elements from claim 1.
They do not disclose:
wherein the lock control interface comprises a selector switch configured to enable the at least one monitored input to be activated by one of an open or a closed contact coupled to the at least one remote input.

However, Field teaches (fig. 3):
wherein the lock control interface comprises a selector switch (Fig. 3, dry contact between 42 and 44, ¶0027, contact is closed, ¶0008) configured to enable the at least one monitored input (42 or 44) to be activated by one of an open or a closed contact coupled to the at least one remote input (Fig. 3, 42, 44, ¶0008, ¶00027).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the voltage and fault detection system that can detect voltages and faults on two inputs in order to notify a controller of issues as taught by Field et al. (¶0023-¶0024) in order to have a remote system that can detect voltages and condition on various inputs into the system as taught by Field.


Goodman discloses:
A system (Fig. 4, all elements), comprising: a movable partition (Fig. 7, 240) having a motor and brake system (220, ¶0047) that is operable to extend and retract the movable partition Fig. 8, 240, partition open, ¶0043) responsive to one or more control signals received from motor control circuitry (Fig. 4, 220, ¶0034-¶0035); an interface (210, connected to 204)
a door controller (214) communicatively coupled to the interface (204, and 210)  and operatively coupled to the motor control circuitry (coupled to 220, ¶0033-¶0035), wherein the door controller (214) is configured to: receive at least one input condition (from 210) associated with the first activatable input (locking or another input, ¶0034) from the interface system (204); and disable or enable one or more ingress inputs responsive to the received at least one input condition (¶0009-¶0010, locking the door would disable inputs, for example).

They do not disclose:
comprising a monitored circuit between a first activatable input and a second activatable input, wherein the interface is configured to:
monitor for fault conditions present at an electrical communication provided by the monitored circuit;
 disable or enable one or more other activatable inputs responsive to activation of the first activatable input, the activation communicated via the monitored circuit;

However, Field teaches (fig. 3):
comprising  a monitored circuit (Fig. 3, 36') between a first activatable input (42) and a second activatable input (44, ¶0023-¶0024, ¶0038), wherein the interface is configured to:

 disable or enable one or more other activatable inputs (42, 44) responsive to activation of the first activatable input (dry contact is created, ¶0027, which disables inputs), the activation communicated via the monitored circuit (86, ¶0038);

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the voltage and fault detection system that can detect voltages and faults on two inputs in order to notify a controller of issues as taught by Field et al. (¶0023-¶0024) in order to have a remote system that can detect voltages and condition on various inputs into the system as taught by Field.

Regarding claim 10,
Goodman discloses the above elements from claim 9.
They do not disclose:
wherein the monitored circuit is between the one or more other activatable inputs that the interface is configured to enable or disable and the second activatable input of the interface.

However, Field teaches (fig. 3):
wherein the monitored circuit (Fig. 3, 34) is between the one or more other activatable inputs (42, 44, ¶0026-¶0027) that the interface is configured to enable or disable and the second activatable input (via the dry contact being made, ¶0027) of the interface.

Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the voltage and fault detection system that can detect voltages and faults on two inputs in order to notify a controller of issues as taught by Field et al. (¶0023-¶0024) in order to have a remote system that can detect voltages and condition on various inputs into the system as taught by Field.

Regarding claim 11,
Goodman discloses the above elements from claim 9.
They do not disclose:
wherein the one or more other activatable inputs that the interface is configured to enable or disable and the second activatable input are arranged on an opposite side of the monitored circuit from the first activatable input.

However, Field teaches (fig. 3):
wherein the one or more other activatable inputs (Fig. 3, 42, 44) that the interface is configured to enable or disable (via the dry contact being made, ¶0027) and the second activatable input (42) are arranged on an opposite side of the monitored circuit  (34) from the first activatable input (42, ¶0026-¶0027).

Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that 

Regarding claim 12,
Goodman discloses (Fig. 4):
wherein the interface is configured to disable all the one or more activatable inputs associated with ingress or egress responsive to activation of the first activatable input (fig. 4, 210, actuator associated with locking the door could prevent ingress or  egress inputs, ¶0034-¶0035).

Regarding claim 13,
Goodman discloses (Fig. 4):
wherein the interface is configured to identify activation of the first activatable input responsive to activation of the second activatable input (Fig. 4, one of the inputs into 204, ¶0034-¶0035).

Regarding claim 14,
Goodman discloses:
A method of operating a movable partition (Fig. 7, 240) having a motor and brake system (220, ¶0047) that is operable to extend and retract the movable partition (Fig. 8, 240,¶0043), the method comprising: defining a first operation of the movable partition (240, closing the doors, ¶0009); 
an indication of a lock mode being asserted at the remote input (204, 206, 210 detecting the door is in a locked state, locking the door with an actuator, ¶0034), the lock mode indicative of 

They do not disclose:
monitoring for fault conditions present at an electrical connection between a monitored input and a remote input;
receiving, via the electrical connection between the monitored input and the remote input

However, Field teaches (fig. 3):
monitoring for fault conditions (¶0034-¶0036, ¶0038) present at an electrical connection  (Fig. 2, 31, output to 37, ¶0023-¶0024) between a monitored input  (Fig. 3, 36') and a remote input (Fig. 5, 90);
receiving, via the electrical connection between the monitored input and the remote input  (Fig. 2, 31, output to 37, ¶0023-¶0024)

Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the voltage and fault detection system that can detect voltages and faults on two inputs in order to notify a controller of issues as taught by Field et al. (¶0023-¶0024) in order to have a 

Regarding claim 17,
Goodman discloses (Fig. 7):
further comprising: defining a panic mode (¶0009) for control of the movable partition (fig. 7, 240) and enabling the panic mode responsive to indication of the lock mode being asserted (¶0034); while in the panic mode: generating one or more control signals configured to cause the movable partition to deploy and a brake to engage responsive to the lock mode being asserted (can stop door while closing, ¶0009); and preventing the normal response to all ingress and egress indicators except indicators indicative of ingress and egress requests asserted at the remote interface (¶0009-¶0010, ¶0034).

Regarding claim 18,
Goodman discloses (Fig. 4):
further comprising, generating one or more second control signals ("panic mode", ¶0009) configured to cause the brake to disengage and the movable partition to retract responsive to the lock mode not being asserted and a reset being asserted (can open a door if its closed in panic mode, ¶0009).

Regarding claim 19,
Goodman discloses (Fig. 4):
further comprising disabling at least one of an input associated with the ingress indicator or an input associated with the egress indicator (can disable doors and actuators, ¶0009-¶0010, can disable indicators, ¶0034)..

Goodman discloses (Fig. 4):
disabling at least one of an input associated with the ingress indicator or an input associated with the egress indicator (can disable doors and actuators, ¶0009-¶0010, can disable indicators, ¶0034).

Regarding claim 21,
Goodman discloses:
A method of operating a movable partition (Fig. 7, 240) having a motor and brake system (220, ¶0047) that is operable to extend and retract the movable partition (Fig. 8, 240,¶0043), the method comprising: defining a first operation of the movable partition (240, closing the doors, ¶0009);
an indication of a protection mode being asserted at the first input of a remote interface  (204, 206, 210 detecting the door is in a locked state, locking the door with an actuator, ¶0034), the protection mode indicative of modifying operation of the movable partition (240, ¶0009), the monitored input (210) and the remote input (204, 206) being coupled by a monitored line (201, and 206 are connected via lines through 204, ¶0034-¶0035); and modifying operation of the movable partition (240) responsive to the protection mode being asserted by performing one or more first operations (240, closing the doors, ¶0009) adapted to change at least the first operation of the movable partition (stopping the partition when closing, ¶0009, ¶0034).


They do not disclose:
monitoring for fault conditions present at an electrical connection between a monitored input and a remote input;
receiving, via the electrical connection between the monitored input and the remote input

monitoring for fault conditions (¶0034-¶0036, ¶0038) present at an electrical connection  (Fig. 2, 31, output to 37, ¶0023-¶0024) between a monitored input  (Fig. 3, 36') and a remote input (Fig. 5, 90);
receiving, via the electrical connection between the monitored input and the remote input  (Fig. 2, 31, output to 37, ¶0023-¶0024)

Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the voltage and fault detection system that can detect voltages and faults on two inputs in order to notify a controller of issues as taught by Field et al. (¶0023-¶0024) in order to have a remote system that can detect voltages and condition on various inputs into the system as taught by Field.

Regarding claim 22,
Goodman discloses (Fig. 4):
further comprising: defining a fire protection mode (¶0005) for control of the movable partition (fig. 7, 240) and enabling the fire protection mode responsive to the indication of a protection mode being asserted (¶0005, ¶0009); and while in the fire protection mode (¶0005): generating one or more control signals (open, closing, panic mode, ¶0009, ¶0034) configured to cause the movable partition to deploy (240) responsive to the fire protection mode being enabled(¶0009); preventing the normal response to at least some ingress indicators except indicators indicative of authorized ingress requests 

Regarding claim 23,
Goodman discloses (Fig. 4):
further comprising, disabling the fire protection mode and enabling the first operation of the movable partition responsive to the protection mode not being asserted and an indication of a reset being asserted at a second input of the remote interface (switch used to stop closing process, ¶0034).

Regarding claim 24,
Goodman discloses (Fig. 4):
further comprising, generating one or more second control signals configured to cause the movable partition (fig. 8, 240) to retract while the fire protection mode (can open doors, ¶0009, ¶0034) is enabled responsive to an indication of an override being asserted at a second input of the remote interface (¶0009, ¶0034).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US 2004/0094275) and Field et al. (US 2003.0202310) as applied to claim 14 and in further view of Hall et al. (US 2013/008618).

Regarding claim 15,
Goodman discloses (fig. 4):

and preventing the normal response to all ingress indicators except indicators indicative of authorized ingress requests and ingress requests asserted at the remote interface (secured access, ¶0034).

They do not disclose:
generating one or more control signals configured to cause the movable partition to deploy and a brake to engage responsive to the locked mode being enabled;

However Hall teaches (fig. 2):
generating one or more control signals (close command, ¶0048) configured to cause the movable partition (Fig. 1A, 120) to deploy and a brake (Fig. 2, motor placed in brake mode, ¶0048) to engage responsive to the locked mode being enabled (brake command is engaged when lock command is engaged ¶0048);


Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the voltage and fault detection system that can detect voltages and faults on two inputs in order to notify a controller of issues as taught by Field et al. (¶0023-¶0024) in order to have a 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the motor braking in order to stop the door as taught by Hall (¶0048). This would enable the door to be opened, closed, and stopped, by using only the motor which would save cost.

Regarding claim 16,
Goodman discloses the above limitations from claim 15.

They do not disclose:
further comprising generating second control signals configured to cause the brake to disengage and the movable partition to retract responsive to the lock mode not being asserted.

However Hall teaches (fig. 2):
further comprising generating second control signals configured to cause the brake to disengage and the movable partition to retract responsive to the lock mode not being asserted ("open" command which causes the motor to move because the "Brake" command keeps the motor in place, ¶0048).

Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the voltage and fault detection system that can detect voltages and faults on two 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the movable partition system with a controller that can accept and control various remote inputs and outputs and external devices as taught by Goodman (¶0034) and utilize the motor braking in order to stop the door as taught by Hall (¶0048). This would enable the door to be opened, closed, and stopped, by using only the motor which would save cost.

Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1, 9-11, 14, 15, 17, and 19-24, the 112(b) rejection has been dropped because the claims have been corrected, however, no arguments have been provided regarding the 35 USC 103 rejections of claims 1-24, as such, examiner is maintaining the rejection of these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goodman et al. (US 2011/0093095) – automatic door



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846